Citation Nr: 1636633	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  06-27 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include peripheral neuropathy and/or radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active service from January 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in August 2010, when it was remanded to afford the Veteran the opportunity to testify at a new Board hearing.

In a November 2011 written statement, the Veteran (through his duly appointment representative) expressly withdrew the request for a new Board hearing.

This matter was most recently before the Board in May 2012, at which time it was remanded for further development of the record.  

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO has adjudicated the Veteran's claim as entitlement to service connection for neuropathy of the bilateral lower extremities, the Board has rephrased the issue as entitlement to service connection for a neurological disability, to include bilateral peripheral neuropathy of the lower extremities and radiculopathy, including as secondary to service-connected disabilities. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Peripheral Neuropathy/Radiculopathy of the Bilateral Lower Extremities

The Veteran seeks service connection on both direct and secondary bases for a neurological disability of the bilateral lower extremities, variously diagnosed as peripheral neuropathy and radiculopathy.  

In various statements of record, the Veteran has asserted that his lower extremity neurological condition is directly related to an in-service bike accident. See, e.g., July 2009 Board Hearing.  Notably, service connection for disabilities of the lumbar spine, bilateral hips, bilateral knees, and right shoulder has been awarded based on this in-service event. See, June 1970 Service Treatment Record.  The Veteran otherwise contends that the lower extremity neurological conditions are secondary to service-connected disabilities.   

By way of brief medical history, a December 2003 private treatment report showed complaints of low back pain and leg cramps.  A July 2004 private MRI report documented complaints of bilateral pain and numbness in legs with progressive weakness.  The findings confirmed congenital stenosis, with mild to moderate stenosis of L4-5.  An August 2004 VA treatment record was positive for diabetes.  The examining physician noted that a "very complicated problem developed with [the Veteran's] back, his lower legs, and with weight loss....While he was healthy as a child, and while in the military service in Germany, he injured his back and has had back pain with some radiculopathy since then."  A contemporaneous July 2004 VA Neurology Consult noted complaints of burning leg pain.  The assessment was back and bilateral leg pain, weakness, and numbness unexplained by MRI findings.  An October 2004 VA treatment record documented diabetic peripheral neuropathy of the lower extremities.  An April 2005 EMG showed moderately severe peripheral neuropathy with both axonal and demyelinating features; there was also evidence of a lumbar radiculopathy.  It was noted that findings were improved from the study of August 2004, and that "they could be consistent with diabetic amyotrophy or inflammatory demyelinating neuropathy."  A September 2005 VA addendum noted that diabetic amyotrophy (complicated by some right knee arthritis and lumbar disc disease) seemed to be the most likely diagnosis.  A May 2006 VA treatment record noted that the Veteran presented with "an unusual neuropathy of lower extremities."  It was noted that he had degenerative arthritis of both knees and that he was not currently diabetic.  A January 2008 VA examination reported noted that the Veteran's leg symptoms were more likely related to diabetic amyotrophy.  A March 2010 VA treatment note reflected complaints of radiating pain and numbness in the lower extremities; objectively, sensation was absent in his first three toes of his left foot, "probably related to radiculopathy from his back."  A December 2012 VA examination was positive for "radicular pain and/or any other signs or symptoms due to radiculopathy," but did not specifically diagnosis radiculopathy.  As noted below, a May 2013 VA peripheral nerves examination was deemed inadequate to determine whether the Veteran had lower extremity neuropathy.  

This matter was before the Board in May 2012, at which time it was remanded for the purpose of obtaining a VA examination to address direct service connection. See May 2012 Remand Directives. 

The Veteran underwent a VA examination in April 2013.  The examiner stated that the examination was "inadequate since the Veteran was in too much pain and distress to comply with the voluntary aspects of the exam."  The examiner went on to state that the Veteran's symptoms were consistent with lower extremity neuropathy but that she could not state with certainty what nerves were affected based on the examination.  The examiner stated that the Veteran's underlying condition "is thought to be related to his diabetes."  

An addendum VA opinion was obtained in April 2015, at which time the examiner opined that the Veteran's peripheral neuropathy was not caused or aggravated beyond its natural progression by the service-connected lumbar spine disability.  Notably, with respect to the issue of aggravation, the examiner noted that she did not have access to prior VA EMG reports.  

Based on the foregoing, the nature and etiology of the Veteran's bilateral lower extremity neurological condition(s) is still unclear to the Board; the Board thus finds that an additional VA examinations/opinion(s) is/are warranted in this case See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  

Indeed, as outlined above, VA treatment records and examination reports dated throughout the course of this appeal (i.e., from July 2003 to the present) contain numerous conflicting findings with respect to neuropathy and radiculopathy diagnoses and etiologies. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  A VA opinion/examination should be obtained to resolve such conflicting findings.  

Moreover, to date, no opinion as to direct service connection has been obtained. See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  This should be accomplished upon remand.  

Lastly, in light of the Veteran's contentions, as well as the medical evidence showing possible aggravation (see, e.g., September 2005 VA treatment note), a VA opinion addressing whether any of the Veteran's service-connected disabilities caused or aggravate the current neurological condition(s) of the lower extremities should be obtained upon remand. See Barr, supra.  


Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA medical records not yet associated with the record.

2. After any new evidence is obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed peripheral neuropathy of the lower extremities or radiculopathy.  The examiner must review the claims file, including the April 2005 EMG report diagnosing moderately severe peripheral neuropathy and lumbar radiculopathy medical diagnosis of peripheral neuropathy, as well as the December 2012 VA examination report noting radicular pain and other signs or symptoms due to radiculopathy.   

Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service. Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner should provide the following opinions:

(a) Does the Veteran currently have, or has he had at any time during the period on appeal (2003 to the present), peripheral neuropathy of the lower extremities? 

(b) Does the Veteran currently have, or has he had at any time during the period on appeal (2003 to the present), radiculopathy of the lower extremities?  The examiner must consider the April 2005 VA EMG findings as well as any other conflicting medical opinion on file.

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy or radiculopathy of the lower extremities is related to the Veteran's active service, to include the June 1970 bike accident? 

The examiner should note that the Veteran is service connected for numerous disabilities stemming from the in-service bike accident; the examiner should also address service treatment records and lay statements and a rationale for the opinion should be provided.
(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy or radiculopathy of the lower extremities is proximately due to, or aggravated by the Veteran's service-connected disabilities, to specifically include: (i) pain disorder; (ii) degenerative disc disease of the lumbar spine; (iii) right hip arthritis; (iv) left hip arthritis; (v) left knee arthritis; and/or (vi) right knee arthritis. 

The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




